DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


The following claim limitations 
Engine brake system (claims 1, 3, 6, 7, 13, 14, 17 and 18)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
System (Engine brake system - claims 1, 3, 6, 7, 13, 14, 17 and 18)
coupled with functional language 
configured to engage the exhaust valve or to drive the at least one exhaust valve to an open position (Engine brake system - claims 1, 3, 6, 7, 13, 14, 17 and 18)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 3, 6, 7, 13, 14, 17 and 18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
lobed shaft or an actuator, such as a linear actuator or solenoid (¶0049)(Engine brake system - claims 1, 3, 6, 7, 13, 14, 17 and 18)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claims 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0354418 to JO et al. (JO) in view of US patent application publication number 2008/0087244 to Sailer et al. (Sailer).
Regarding claim 13:
JO discloses:
A method of accommodating lash in a valve train including an engine braking system, the method comprising: 
arranging a hydraulic lash adjuster (HLA) (figure 5, element 110; ¶0004, “An automatic lash adjuster or, in most instances, an hydraulic lash adjuster (referred to hereinafter as an automatic lash adjuster)”) between (i) a support engaging a lobe (102 “motion source”; ¶0007, “As used herein, a motion source is any component that dictates the motions to be applied to an engine valve, e.g., a cam”) defined on a camshaft (obvious since cams are typically arranged on a camshaft in this art to actuate a rocker arm and by extension the exhaust valve), and (ii) at least one exhaust valve (506 and 504; ¶0003 and ¶0007, “In an embodiment, a compression release braking system actuates a cylinder exhaust valve such that compressed air from the compression stroke of the engine is released through the exhaust valve when the piston in the cylinder nears the top-dead-center position” and “As noted above, compression release engine braking requires opening of an exhaust valve during compression strokes of a cylinder” respectively which indicate the valves 506 and 504 are exhaust valves that are actuated during compression braking); 
108 is also provided to impart auxiliary motions to the one or more valves 104”; auxiliary motion source is an actuator under the broadest reasonable interpretation) to drive the at least one exhaust valve to an open position (as shown in figure 6, 504 is actuated downward with the contract between 108 and surface 522 and the bridge 502 rotates to maintain contact with lash adjuster 110), wherein the HLA expands to maintain contact with the support and the at least one exhaust valve (¶0030, “Thus, in this embodiment, the alignment between the auxiliary motion receiving surface 522, the first engine valve 504 and the auxiliary motion source 108' results in negligible rotation of the valve bridge 502”); and  
deactivating the engine brake system such that engine brake system disengages from the at least one exhaust valve (returning to the state shown in figure 5), and the HLA compresses (110 compresses now that 108’ has withdrawn from the valve bridge 502) as the at least one exhaust valve returns to a closed position (as shown in figure 5) while the HLA maintains contact with the support and the at least one exhaust valve (as shown in figure 5, when 108’ withdraws from the valve bridge 502 the lash adjuster 110 is left in contact with the valve bridge 502).  
JO fails to disclose:
a reverse-spring hydraulic lash adjuster (RSHLA).
Sailer teaches:
	A reverse spring hydraulic lash adjuster (figure 1 or figure 3; ¶0017) for the purpose of adjusting valve lash in the valve train (¶0002). 

Regarding claim 17:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 13 above:
The method of claim 13, wherein the RSHLA (incorporated into JO from Sailer in the 35 USC 103 rejection of claim 13 above) is in an extended position after activation of the engine brake system (under the broadest reasonable interpretation, the RSHLA is in the extended position beyond the complete collapsed position as indicated in ¶0031 which indicates the system can be designed to prevent complete collapse of the RSHLA when the engine brake system is complete extended (“By configuring the auxiliary motion receiving surface 522 to limit rotation of the valve bridge 502, and consequently control the extension of the automatic lash adjuster 110, for example, complete collapse of the automatic lash adjuster 110 can be avoided under these circumstances”)), and the RSHLA transitions from the extended position to a compressed position upon the engine brake system transitioning from activation to deactivation (under the broadest reasonable interpretation, the RSHLA is in the compressed position since it is not in the completely extended position since the engine brake system 108’ rotates the valve bridge 502 and compresses 110 (¶0031)).  
Regarding claim 18:
JO discloses:
.  


Allowable Subject Matter

	The following is a statement of reasons for the indication of allowable subject matter:  claims 1-12 and 14-16 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a deactivation velocity of the engine brake system is lower than the predetermined closing velocity of the RSHLA” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1;
the prior art of record does not teach “wherein the RSHLA has a predetermined closing velocity and a deactivation velocity of the engine brake system is lower than the predetermined closing velocity of the RSHLA” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
	
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of claim 13:
The applicant has provided several arguments as to why this rejection is improper. However, the office is not persuaded. First, the applicant argues that figure 6 from the JO reference shows that the lash adjuster is compressed when 108’ applies a force to the rocker arm 502. While this may be initially true, once the actuator 108’ extends beyond what is shown in figure 6 (when the bottom flat surface of 108’ is flat against the receiving surface of 502) rocker arm 502 stops rotating and applying a counter force (or a significant counter force) to the lash adjuster 110 which results in its expansion. This is explained in ¶0031 where it indicates “Thus, the magnitude of the motion induced by the second force will be limited, and any further motion provided by the auxiliary motion source 108' will be transmitted entirely to the first engine valve 504 alone” which indicates that all of the force of 108’ is transmitted to 504 which indicates no rotation on the part of 502 and the extension of 110 since no force is being applied to 110. Second, the applicant alleges that the combination of Jo and Sailer to incorporate the RSHLA from Sailer into Jo (replace the HLA in Jo with the RSHLA from Sailer) is impermissible hindsight based on the present application. However, the office disagrees with this argument since a motivation was supplied in the rejection for the swapping of the HLA in Jo with the RSHLA in Sailer. As indicated before and above, this is a simple substitution of the HLA in Jo with the RSHLA in Sailer to perform the same function of adjusting the lash between the 

Regarding the claim objections:
The applicant’s amendments to the claims have addressed the objections and for this reason they are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746